Exhibit 10.1

 

Note:   The **** symbol indicates that material has been omitted pursuant to a
request for confidential treatment.  A copy of this document without omissions
has been filed separately with the Securities and Exchange Commission.

 

SALES ALLIANCE AGREEMENT

 

This Sales Alliance Agreement, effective as of August 1, 2005, including all
Exhibits (“Agreement”), is made by and between Software Spectrum, Inc., with
offices at 3480 Lotus Drive, Plano, TX 75075 (“Software Spectrum”) and
Intraware, Inc., with offices at 25 Orinda Way, Orinda, CA 94563 (“Intraware”). 

 

WHEREAS, Software Spectrum, a leading, single-source provider of IT solutions
and services that help companies around the globe enable, manage and secure
their enterprises, has entered into an agreement (“Sun Agreement”) with an
authorized distributor of Sun Microsystems, Inc. (“Sun”), authorizing Software
Spectrum to resell the Sun software products identified in Exhibit A and
maintenance services for those products (collectively “Sun Products”).

 

WHEREAS, Intraware has experience and expertise in the sale of Sun Products to
end user customers.

 

WHEREAS, Software Spectrum and Intraware agree that both parties will benefit by
forming a sales alliance whereby Intraware will obtain purchase orders for sales
of the Sun Products to end users and Software Spectrum will process invoices and
fulfill (either physically or electronically pursuant to Section 7.2) such Sun
Product orders. 

 

NOW THEREFORE, intending to be legally bound, and in consideration of the mutual
promises and the terms, conditions and covenants of this Agreement, the parties
hereby agree as follows.

 


1.             DEFINITIONS

1.1           “Confidential Information” shall have the same meaning as the term
is defined in the Mutual Non-Disclosure Agreement, dated August 1, 2005, between
Software Spectrum and Intraware, subject to Section 8.1 below.

 

1.2           “Qualified Customer” shall mean a customer who has been evaluated
by the Director of Software Spectrum Accounts Receivable or a designee and
approved for business, based on written standards which are provided to
Intraware, are reasonable, and impose restrictions no more stringent than those
which apply to customer qualification in Software Spectrum’s software reselling
business.

 

1.3           “Qualified Order” shall mean an order from a Qualified Customer
for Sun Products that meets the terms of the Software Spectrum’s Global Customer
Purchase Order Acceptance Policy, which policy shall impose restrictions no more
stringent than those which apply to order acceptance in any other area of
Software Spectrum’s business.

 

1.4           “Territory” shall mean the same geographic area as is set forth in
the Sun Agreement.

 

2.             SCOPE

 

2.1           Products Expertise.  Intraware has experience and expertise in the
sale of Sun Products.  

 

2.2           Services Provided.  Software Spectrum agrees to retain the
services of Intraware to obtain purchase orders for Sun Products from Qualified
Customers in the Territory as set forth herein.  During

 

 

1

--------------------------------------------------------------------------------


 

 

the term of this Agreement, Intraware will submit to Software Spectrum all
purchase orders for Sun Products received by Intraware from Sun Product
customers and prospects.

 

2.3           Exclusivity.  Software Spectrum agrees that Intraware shall be its
exclusive third party sales organization for Sun Products, and Intraware agrees
to sell Sun Products exclusively for the benefit of Software Spectrum.  The
preceding sentence shall not be construed to restrict Software Spectrum from
selling Sun Products directly through its own sales organization or through
independent sales representatives authorized by Software Spectrum to sell
software, software licenses, and/or services.  Subject to the preceding two
sentences, it is agreed that the relationship between the parties is
non-exclusive, and each party is free to pursue any other business opportunities
or interests.

 

2.4           Independent Contractors.  The relationship of the parties is that
of independent contractor.  Neither party is an employee, agent, partner, or
joint venturer of the other party, and Software Spectrum and Intraware shall
inform their respective employees of such.  Neither party shall represent or
imply, directly or indirectly, that it has the authority to represent or bind
the other by contract or in any way to incur obligations of any kind on behalf
of the other party or take any action that would lead any person to believe the
party has such authority; provided, however, that Intraware, in the course of
providing services under this Agreement, may submit binding quotes to customers
for sales of Sun Products, so long as such quotes to do not require Software
Spectrum to act in a manner inconsistent with its written customer qualification
standards or its written order acceptance policy referred to in Sections 1.2 and
1.3 above, respectively.

 

3.             TERM AND TERMINATION

 

3.1           Term.  The term of this Agreement shall commence on August 1, 2005
(“Effective Date”) and shall remain in effect for 24 months thereafter, unless
terminated earlier as provided herein.  This Agreement will automatically renew
for additional one (1) year terms provided the Sun Agreement is also in effect
for the same renewal period.

 

3.2           Termination.  Either party may terminate this Agreement without
cause upon 60 days written notice to the other party.  In addition, either party
may terminate this Agreement immediately if the other party: (i) commits a
material breach of this Agreement and does not cure the breach within 30 days
after receiving the non-breaching party’s written notice of the breach or (ii)
becomes insolvent, makes a general assignment for the benefit of creditors,
suffers or permits the appointment of a receiver for its business or assets, or
avails itself of or becomes subject to any proceeding under any federal or state
statute relating to insolvency or the protection of rights of creditors.

 

3.3           Sun Agreement Termination.  In the event the Sun Agreement expires
or terminates, then this Agreement shall terminate concurrent with the
expiration or termination date of the Sun Agreement. 

 

3.4           Customers.  Upon any expiration or termination of this Agreement,
either party may pursue sales opportunities with Sun Product customers and
prospective customers without obligation to the other party. 

 

3.5           Effect of Termination.  As of the effective date of the expiration
or termination of this Agreement, Intraware shall cease marketing and selling
Products and providing services on behalf of Software Spectrum, and neither
party shall have any further obligation to the other party except as otherwise
specified herein.  Within 30 days of the expiration or termination of this
Agreement, each party shall return all tangible information, data, and
materials, including without limitation Confidential Information, belonging to
the other party and delete all electronic information or data belonging to the
other party.  Sections 5.1.5 (Insurance), 7.3 (Payment) and 7.5 (Audit) (for
three years from the Effective Date), 8 (Confidentiality), 9.1 (No Transfer of
Rights), 10.2 (Warranty Disclaimer),

 

 

2

--------------------------------------------------------------------------------


 

11 (Indemnity), 12 (Limitation of Liability), 13 (Notices) and 14 (General)
shall survive the expiration or termination of this Agreement.  

 

4.             APPOINTMENT

 

4.1           Appointment.  Software Spectrum hereby appoints Intraware to
provide services as described herein and obtain purchase orders for Sun Products
from Qualified Customers in the Territory, as set forth in this Agreement.

 

4.2           Acceptance.  Intraware hereby accepts such appointment to provide
services as described herein and obtain purchase orders for Sun Products from
Qualified Customers in the Territory, as set forth in this Agreement.

 

5.             RESPONSIBILITIES

 

5.1           Mutual Responsibilities:

 

5.1.1        Dedicated Personnel.  Each party will inform the appropriate
personnel in their organization of the existence of this Agreement and appoint
one or more business managers, who shall serve as that party’s primary contact
for day-to-day business activities.  Each party shall have to right to appoint a
new business manager from time to time and agrees to notify the other party if
they appoint a new business manager.

 

5.1.2        Public Announcements.  Any individual or joint public announcement
regarding this Agreement or the relationship of Software Spectrum and Intraware
shall be, in each instance, subject to both parties’ prior written consent,
unless a party is advised by counsel that a public announcement of this
Agreement is required by law, in which case the party required by law to make
the announcement shall submit the announcement to the other party for approval
and such approval shall not be unreasonably withheld or delayed.  In the event
the parties are unable to agree on an announcement required by law, then the
party required to make the announcement may, to the minimum extent required by
law, make the announcement without the consent of the other party.

 

5.1.3        Costs and Expenses.  Except as otherwise specified herein or
mutually agreed to in writing, each party shall be solely responsible for their
own costs and expenses in the performance of this Agreement.  Each party shall
be solely responsible for the payment of compensation of its own employees,
agents, and contractors.  Neither party shall be responsible for the payment of
any wages, expenses, workers’ compensation, disability benefits, unemployment
insurance, and any other employee benefit, including, but not limited to,
pension, 401(k), medical, dental, and life insurance, vacation, sick days, and
holidays, or for withholding income taxes and social security for any employee,
agent or contractor of the other party.

 

5.1.4        Increase Sales.  Software Spectrum and Intraware agree to work
together in good faith and exchange ideas and suggestions to increase Sun
Product sales.

 

5.1.5        Insurance.  Software Spectrum and Intraware shall each maintain
insurance, with coverage limits, consistent with generally accepted business
practices for the software resale industry.

 

3

--------------------------------------------------------------------------------


 

5.2           Software Spectrum Responsibilities:

 

5.2.1        Procedures.  Software Spectrum will advise Intraware sales
personnel on, and provide them with copies of, Software Spectrum’s standard
order acceptance and customer qualification policies and procedures, as
described in Sections 1.2 and 1.3 above.

 

5.2.2        Orders and Order Fulfillment.  Software Spectrum shall be
responsible for entering into any contracts with Qualified Customers, processing
and fulfillment of all Qualified Orders, invoicing Qualified Customers,
collecting payment from Qualified Customers, and making payments to the Sun
authorized distributor under the Sun Agreement.  With the exception of sales
calls, Software Spectrum shall also be solely responsible for answering all
customer inquires or questions.  Software Spectrum may, in its sole discretion,
reject any Sun Product customers or orders that do not meet Software Spectrum’s
standard policies and procedures referenced in Sections 1.2 and 1.3 above.

 

5.2.3        Order Limits.  Software Spectrum shall only accept Qualified Orders
received from Qualified Customers.

 

5.2.4        Prices.  Promptly after signing any Sun Agreement, Software
Spectrum shall provide Intraware with a copy of the price list for Sun
Products.  Software Spectrum shall provide Intraware with 30 days’ written
notice or such period of time Software Spectrum receives written notice from
Sun, whichever is less, of any change to Software Spectrum’s Sun Products price
list, provided, however, that any such change shall be delayed by up to an
additional 60 days or such period of time as is agreed to by Sun, whichever is
less, with respect to any quote which Intraware may make to a Sun Product
customer or prospect before receiving notice of the price list change.

 

5.2.5        Marketing.  Software Spectrum and Intraware agree to work together
in good faith to plan and conduct various Sun marketing activities and events. 
Each such marketing activity shall be subject to the parties’ mutual agreement.

 

5.2.6        Accepting Payments.  Software Spectrum shall have no authority to
collect funds or accept payment on behalf of Intraware.  Software Spectrum shall
immediately forward to Intraware any and all money or remittance, in any form,
that may be owed to Intraware, but incorrectly paid to Software Spectrum. 

 

5.3           Intraware’s Responsibilities:

 

5.3.1        Procedures.  Intraware agrees to co-operate with Software Spectrum
in meeting all of Software Spectrum’s standard policies and procedures for
account and order acceptance which are referred to in Sections 1.2 and 1.3
above.  

 

5.3.2        Personnel Commitment.  It is the parties’ intent to achieve sales
goals set by Sun or set by an authorized Sun distributor as a requirement for
Software Spectrum to maintain maximum product discount levels.  Such intent
shall be a primary consideration of Intraware in assigning sales representatives
(each, a “Rep”) to the solicitation of Sun Product sales hereunder.  Each Rep
shall quote Products prices to customers using only Software Spectrum’s standard
price list provided by Software Spectrum to Intraware pursuant to Section 5.2.4
above, as well as the delivery schedule and terms and conditions communicated by
Software Spectrum to Intraware from time to time. 

 

5.3.3        No Warranties.  Intraware may not make any representation,
guarantee, or warranty with respect to Sun Products inconsistent with those
expressly set forth in the then-current Sun end user license agreement supplied
by Sun.

 

 

4

--------------------------------------------------------------------------------


 

 


5.3.4        RETURNS.  INTRAWARE SHALL NOT AUTHORIZE OR BIND SOFTWARE SPECTRUM
TO PROVIDE ANY REFUND, CREDIT, RETURN, ALLOWANCE OR ADJUSTMENT TO A CUSTOMER
ACCOUNT UNLESS AUTHORIZED BY SOFTWARE SPECTRUM IN WRITING.


 


5.3.5        ACCEPTING PAYMENTS.  INTRAWARE SHALL HAVE NO AUTHORITY TO COLLECT
FUNDS OR ACCEPT PAYMENT ON BEHALF OF SOFTWARE SPECTRUM.  INTRAWARE SHALL
IMMEDIATELY FORWARD TO SOFTWARE SPECTRUM ANY AND ALL MONEY OR REMITTANCE, IN ANY
FORM, THAT MAY BE OWED TO SOFTWARE SPECTRUM, BUT INCORRECTLY PAID TO INTRAWARE. 
INTRAWARE SHALL PROVIDE ASSISTANCE REASONABLY REQUESTED BY SOFTWARE SPECTRUM IN
THE COLLECTION OF OVERDUE SUN PRODUCT ACCOUNTS, PROVIDED SUCH ASSISTANCE SHALL
BE LIMITED TO TELEPHONE CALLS AND EMAILS BY REPS.

 

6.             REPORTS

 

6.1           Reports by Intraware.  On Monday of each week, Intraware shall
furnish Software Spectrum with a weekly sales activity report and a non-binding
sales forecast report, and on the first Monday of each month, Intraware shall
furnish Software Spectrum with a report on contract renewal efforts.  Each such
monthly report shall be in the format specified in Exhibit B hereto.  Intraware
will furnish such additional reports as may be reasonably requested by Software
Spectrum from time to time.

 

6.2           Reports by Software Spectrum.  On each business day, Software
Spectrum shall provide Intraware a daily sales activity report for the prior
business day, and within 5 days after the end of each calendar month, Software
Spectrum shall provide Intraware a monthly sales activity report for such
calendar month.  Each such report shall be in the format specified in Exhibit C
hereto, provided the format of such reports may be adjusted from time to time by
mutual agreement of the parties via electronic mail without a signed amendment
hereto (notwithstanding anything to the contrary in Section 14.7 below).

 

7.             COMPENSATION

 

7.1           Payment to Intraware.  Software Spectrum and Intraware agree to
share, ****% to Intraware and ****% to Software Spectrum, Gross Profits derived
by Software Spectrum from all sales of Sun Products by Software Spectrum and
Intraware under this Agreement.  It is the intent of Software Spectrum and
Intraware that sales of Sun Products include any such sales by their affiliates,
resellers, distributors, agents, dealers, or representatives.  As used herein,
“Gross Profit” means, for each sale of a Sun Product, the sale price to the
customer less applicable sales taxes, shipping costs for Kits under Section 7.2
below, returns approved by Sun or Sun’s authorized distributor, and the amount
payable by Software Spectrum to Sun or Sun’s authorized distributor for such Sun
Product.  “Gross Profit” shall also include rebates and other incentives made
available by Sun or Sun’s authorized distributor to Software Spectrum, to the
extent those rebates and other incentives are directly attributable to Sun
Product sales made during the term of this Agreement.  All Gross Profit
disbursements shall be paid 45 days following the end of each month. 

 

7.2           SubscribeNet.  During the term of this Agreement, Intraware will
provide a co-branded version,  using Intraware’s and Software Spectrum’s brand,
of Intraware’s SubscribeNet electronic software distribution service
(“SubscribeNet”) to Qualified Customers requesting that Sun Products be
delivered using electronic distribution.  As a fee for the SubscribeNet service,
Software Spectrum shall allocate ****% of Intraware’s ****% Gross Profit share,
as described in Section 7.1.  Thus, for purposes of example only, if the total
Gross Profit from a Sun Product sale is $****, $**** will be retained by
Software Spectrum and $**** will be paid to Intraware, and $**** of the $****
paid to Intraware will

_________________________

 

****  Indicates that material has been omitted pursuant to a request for
confidential treatment.  A copy of this document without omissions has been
filed separately with the Securities and Exchange Commission.

 

 

 

5

--------------------------------------------------------------------------------


 

be deemed to be a SubscribeNet service fee.  Such SubscribeNet service fees
shall be paid by Software Spectrum as part of the Gross Profits payment made
according to the terms described in Section 7.  Intraware and Software Spectrum
expect that the majority of Qualified Orders will be filled using
SubscribeNet.   However, if a Qualified Customer requests a Products media and
documentation kit (“Kit”), Software Spectrum will fulfill the request by
ordering the Kit from a Sun Products distributor and shipping the Kit to the
Qualified Customer.

 

7.3           Payment.  All payments made under this Agreement shall be in
United States dollars.  All compensation is exclusive of all governmental taxes,
withholdings, fees or similar assessments.  In the event of a dispute regarding
a financial obligation owed pursuant to this Agreement, Software Spectrum and
Intraware agree to meet in good faith to resolve the dispute within twenty days
of either party’s written notice to the other of the dispute.  Software Spectrum
and Intraware shall maintain adequate books and records in connection with their
activities under this Agreement consistent with generally accepted accounting
practices. Each party shall respond in a reasonably timely manner to requests by
the other party’s outside auditors for confirmation of the parties’ obligations
in connection with this Agreement.

 

7.4           Market Development Funds.  All market development funds made
available by Sun to Software Spectrum shall be retained exclusively by Software
Spectrum and shall not be considered when calculating any compensation under
this Agreement.  The parties anticipate that market development funds will be
expended on marketing events jointly developed by Intraware and Software
Spectrum under Section 5.2.5 above, subject to the terms of that Section.  

 

7.5           Audit.  The records maintained by Software Spectrum under Section
7.3 above shall include, without limitation, documentation of the information
reportable under Section 6.2 above, those portions of the Sun Agreement that are
necessary to determine financial obligations owed to Intraware (disclosure of
the Sun Agreement is subject to the consent of Sun’s authorized distributor),
and of all customer orders for Sun Products.  Intraware may audit the books and
records of Software Spectrum relevant solely to this Agreement, including but
not limited to all documents related to customer orders for Sun Products.  Any
such audit shall be conducted during regular business hours, mutually agreed to,
at Software Spectrum’s offices and shall not interfere unreasonably with
Software Spectrum’s business activities.  If an audit reveals that Software
Spectrum has underpaid fees to Intraware, Software Spectrum shall be invoiced
for such underpaid fees.  Audits shall be made no more than once annually. 
Intraware shall bear the cost of any such audit unless the audit reveals that
Software Spectrum has underpaid Gross Profit by 5% or more of the Gross Profit
payable by Software Spectrum to Intraware for the preceding twelve (12) months
(or any shorter period to which the audit may be limited by Intraware), in which
case the cost of the audit shall be borne by Software Spectrum.  All information
and data resulting from an audit shall be deemed to be Confidential Information.

 

8.             CONFIDENTIALITY

 

8.1           Mutual Nondisclosure Agreement.  The parties agree and acknowledge
that it may be necessary to disclose certain confidential or proprietary
information to each other in the performance of this Agreement.  To protect and
preserve their respective confidential information, Intraware and Software
Spectrum agree to maintain all such information in confidence pursuant to the
Mutual Non-Disclosure Agreement dated August 1, 2005 (“NDA”).  The NDA is hereby
incorporated into this Agreement by reference.

 

9.             PROPERTY RIGHTS

 

9.1           No Transfer of Rights. Each of Software Spectrum and Intraware is
and shall at all times remain the sole owner of their respective intellectual
property. Except as otherwise expressly specified in this

 

 

6

--------------------------------------------------------------------------------


 

 

Agreement, neither party is granted any express or implied rights to the other
party’s copyrights, trade secrets, patents, trademarks, or any other
intellectual property.

 

9.2           Trademarks.  For the term of this Agreement, Software Spectrum
grants Intraware a personal, non-transferable, non-exclusive and revocable
license to use Software Spectrum’s trademarks, in the Territory, solely in
connection with Intraware’s performance of this Agreement.  Upon expiration or
termination of this Agreement, Intraware shall immediately cease all use of
Software Spectrum’s trademarks.

 

10.          WARRANTY

 

10.1         Authority.  Software Spectrum and Intraware each warrants that it
has the right and authority to enter into this Agreement.

 

10.2         Warranty Disclaimer.  EXCEPT AS SPECIFIED HEREIN, NEITHER SOFTWARE
SPECTRUM NOR INTRAWARE MAKES ANY OTHER WARRANTY, EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION, ANY WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR
MERCHANTABILITY.

 

11.          INDEMNITY

 

11.1         Indemnity.  Intraware agrees to defend, indemnify and hold harmless
Software Spectrum from and against any and all claims, suits, liabilities,
expenses, attorney’s fees or damages (collectively “Claims”) respecting real or
tangible personal property, including loss of use thereof, and injuries to
persons, including death, arising from the negligent acts or omissions or
intentional misconduct of Intraware under this Agreement, or any of its
subcontractors, suppliers, officers, agents, employees or servants in connection
with the performance of this Agreement.  Intraware’s obligation hereunder shall
not be limited by the provisions of any workers’ compensation act or similar
statute.  Intraware shall have no responsibility or liability for any Claims to
the extent caused by the negligent act or omission or intentional misconduct of
Software Spectrum.

 

11.2         Conditions.  Intraware’s foregoing indemnity obligations are
subject to: (a) Software Spectrum promptly notifying Intraware in writing of any
such claim; (b) Software Spectrum cooperating in the defense and furnishing
related evidence in its control to Intraware; and (c) upon written
acknowledgment of Intraware’s indemnification obligations hereunder, Intraware
having sole control of the defense and all related settlement negotiations,
other than any settlement or negotiation which contemplates any restriction on
Software Spectrum.

 

12.      LIMITATION OF LIABILITY

 

12.1         NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR SPECIAL,
CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES, REGARDLESS OF THE FORM OF
ACTION, WHETHER IN CONTRACT, WARRANTY, STRICT LIABILITY OR TORT INCLUDING
WITHOUT LIMITATION NEGLIGENCE AND REGARDLESS OF WHETHER OR NOT SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  WITH THE EXCEPTION OF A
PARTY’S INDEMNITY OBLIGATIONS HEREIN, BREACH OF A PARTY’S CONFIDENTIALITY
OBLIGATIONS, INFRINGEMENT OF THE OTHER PARTY’S INTELLECTUAL PROPERTY RIGHTS, OR
BREACH OF WARRANTY OR OF A FINANCIAL OBLIGATION OWED TO THE OTHER PARTY, IN NO
EVENT SHALL EITHER PARTY’S AGGREGATE LIABILITY RELATING TO ANY CLAIM OR ARISING
OUT OF THIS AGREEMENT, WHETHER IN CONTRACT, TORT OR OTHERWISE, EXCEED $100,000. 

 

 

7

--------------------------------------------------------------------------------


 

13.          NOTICES

 

13.1         Any notice, demand, acknowledgment or other communication which
under the terms of this Agreement must be given or made shall be in writing and
may be: (i) sent via facsimile transmission (if, followed-up with a written
notice sent via mail), (ii) hand delivered by courier, or (iii) sent via
certified or registered mail, postage paid, to the respective parties as
follows:

 

If to Software Spectrum:

Software Spectrum, Inc.

3480 Lotus Drive

Plano, TX 75075

Attention: General Counsel

 

If to Intraware:

Intraware, Inc.

25 Orinda Way

Orinda, CA  94563

Attention: General Counsel

 

14.          GENERAL

 

14.1         Force Majeure.  In no event shall either party be responsible for
any delay or failure to perform if such delay or failure to perform is due to
causes beyond its reasonable control, including, but not limited to,
governmental authorities, epidemics, war, embargoes, fire, earthquakes or acts
of God.

 

14.2         Assignment.  Neither party shall assign its rights and obligations
under this Agreement to any third party without the prior written consent of the
other party, which shall not be unreasonably delayed, conditioned, or withheld.

 

14.3         Waiver.  Any waiver of a violation or failure to enforce any
provision of this Agreement by either party shall not constitute a waiver of
either party’s rights with respect to this Agreement.

 

14.4         Severability.  All terms and conditions of this Agreement are
severable.  If any term or provision, or any portion thereof, of this Agreement
is held to be invalid, illegal or unenforceable, the remaining portions shall
not be affected.

 

14.5         Governing Law.  Software Spectrum and Intraware agree to comply
with applicable laws and regulations, including without limitation, U.S. export
law and regulations.  The validity, construction, and performance of this
Agreement shall be governed by the laws of Texas, exclusive of its rules
regarding conflicts of law.  English shall be the governing language of this
Agreement.  The United Nations Convention for the Sale of Goods shall not apply
to this Agreement.

 

14.6         Solicitation.  During the term of this Agreement, neither party
shall, without the prior written consent of the other party, solicit for
employment any employee of the other party.  Notwithstanding the foregoing,
neither party shall be restricted from placing employment advertising in trade
or general media or from using recruiters provided that such advertising and
recruiters do not target the employees of the other party.

 

14.7         Entire Agreement/Amendments.  This Agreement, including the
Exhibits hereto and the NDA, constitute the entire agreement between the parties
relating to the subject matter contemplated herein and supersedes all previous
or contemporaneous oral or written communications, proposals and agreements in
respect thereof.  This Agreement may only be modified or amended by a written
agreement executed by both parties.

 

 

8

--------------------------------------------------------------------------------


 

14.8         Equitable Relief.  The parties acknowledge that any material breach
of their obligations with respect to proprietary rights of the other party may
cause irreparable injury for which there may be inadequate remedies at law and
that the non-breaching party shall be entitled to seek equitable relief in
addition to all other remedies available.

 


14.9         MISCELLANEOUS.  UNLESS OTHERWISE SPECIFIED, WORDS IMPUTING THE
SINGULAR INCLUDE THE PLURAL, WORDS IMPUTING ANY GENDER INCLUDE EVERY GENDER, AND
WORDS IMPUTING PERSONS INCLUDE BODIES CORPORATE AND UNINCORPORATED; AND (IN EACH
CASE) VICE VERSA.  ANY UNDERTAKING BY A PARTY NOT TO DO ANY ACT OR THING SHALL
BE DEEMED TO INCLUDE AN UNDERTAKING NOT TO PERMIT OR SUFFER THE DOING OF THAT
ACT OR THING; THE WORD “INCLUDING” SHALL MEAN “INCLUDING WITHOUT LIMITATION OR
PREJUDICE TO THE GENERALITY OF ANY DESCRIPTION, DEFINITION, TERM OR PHRASE
PRECEDING THAT WORD”, AND THE WORD “INCLUDE” AND ITS DERIVATIVES SHALL BE
CONSTRUED ACCORDINGLY.  REFERENCES TO THE PARTIES INCLUDE THEIR RESPECTIVE
DIRECTORS, EMPLOYEES AND AGENTS.  THE HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND SHALL NOT IN ANY WAY AFFECT ITS INTERPRETATION.

 

(Remainder of page intentionally left blank.)

 

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives to be effective as of the date first
mentioned above.

 

 

INTRAWARE, INC.

SOFTWARE SPECTRUM, INC.

 

 

By:

/s/ Wendy Nieto

 

By:

/s/ Melissa Womack

 

 

 

 

 

Name:

  Wendy Nieto

 

Name:

  Melissa Womack

 

 

 

 

 

Title:

  Chief Financial Officer

 

Title:

  Senior Vice President

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Sun Products

 

 

•                  The Sun Products shall be as specified in the Sun Agreement

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Report — Intraware Monthly Report

 

See attachment.

 

 

12

--------------------------------------------------------------------------------


 

Sun Renewals

 

Generated By:

Peter Michaelides

Intraware

8/8/2005 2:23 PM

 

 

Filtered By:

 

 

Interval: Contract Effective Date equals Next 90 Days (8/8/2005 to 11/5/2005)

 

Relationship to Opportunity: All opportunities

 

Opportunity Status: Any

 

Probability: All

 

Owner Role contains Sun

 

AND Type contains Renewal

 

Contract

 

Effective Date

 

Close Date

 

Account Name

 

Account Site

 

Potential Renewal Revenue

 

Amount

 

Opportunity Owner

 

Opportunity Name

 

Stage: Closed Lost (1 record)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

10,000.00

 

 

 

 

 

 

 

8/16/2005

 

4/21/2005

 

ABC Corp.

 

IL

 

$

10,000

 

$

10,000.00

 

John Smith

 

ABC Corp. - SUN - 238801

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stage: Proposal/Price Quote (1 record)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

15,000.00

 

 

 

 

 

 

 

10/13/2005

 

10/13/2005

 

XYZ Corp.

 

IN

 

$

15,000

 

$

15,000.00

 

Jane Doe

 

XYZ Corp. - SUNE - 240331

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stage: Closed Won (1 record)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

20,000.00

 

 

 

 

 

 

 

8/10/2005

 

7/15/2005

 

123 Corp.

 

NJ

 

$

20,000

 

$

20,000.00

 

Joan Brown

 

123 Corp. - SUN - 246051

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Totals (3 records)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

45,000.00

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Renewal Status - due last Month

 

Generated By:

Peter Michaelides

Intraware

8/8/2005 2:20 PM

 

 

Filtered By:

 

 

 

 

Interval: Contract Effective Date equals Last Month (7/1/2005 to 7/31/2005)

 

 

Relationship to Opportunity: All opportunities

 

 

Opportunity Status: Any

 

 

Probability: All

 

 

Owner Role contains Sun

 

 

AND Type contains Renewal

 

Contract

 

Effective Date

 

Close Date

 

Account Name

 

Account Site

 

Potential Renewal Revenue

 

Amount

 

Opportunity Owner

 

Opportunity Name

 

Stage: Closed Lost (1 record)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

1,000.00

 

 

 

 

 

 

 

7/29/2005

 

8/29/2005

 

ABC Corp

 

IL

 

$

10,000

 

$

1,000.00

 

John Doe

 

ABC Corp. - SUN - 246411

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stage: Qualification (1 record)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

5,000.00

 

 

 

 

 

 

 

7/24/2005

 

7/24/2005

 

XYZ Corp.

 

FL

 

$

15,000

 

$

5,000.00

 

Jane Doe

 

XYZ Corp. - SUN - 245621/244521

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stage: Proposal/Price Quote (1 record)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

10,000.00

 

 

 

 

 

 

 

7/9/2005

 

7/9/2005

 

123 Corp.

 

CA

 

$

20,000

 

$

10,000.00

 

John Smith

 

123 Corp. - SUN - 245471

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stage: Closed Won (1 record)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

15,000.00

 

 

 

 

 

 

 

7/7/2005

 

6/30/2005

 

456 Corp.

 

MI

 

 

 

 

$

15,000.00

 

Jean Smith

 

456 Corp. - SUN - 242471

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Totals (4 records)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

31,000.00

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Reports

Software Spectrum Daily and Monthly Reports

 

See attachment.

 

 

13

--------------------------------------------------------------------------------


 

Software Spectrum, Inc.

Intraware Customer Sell Thu Report

For Period:

Confidential

 

Quote#

 

Intraware
Rep
Name

 

Customer
Name

 

Contact
Name

 

Customer
PO

 

Invoice
Date

 

Invoice
Type

 

Invoice

 

Order
Code

 

Part
#

 

Mfr
Product
Code

 

Product
Description

 

Units
Sold

 

Unit
Cost

 

Ext
Cost

 

USD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total For:

 

USD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Unit
Sell
Price

 

Ext
Sales
Amt

 

Margin($)

 

Margin(%)

 

Shipto
Company
Name

 

Shipto
Dept

 

Shipto
Building

 

Shipto
Street

 

Shipto
City

 

Shipto
State

 

Shipto
Zip

 

Shipto
Country

 

Bill to
Company
Name

 

Bill to
Dept

 

Bill to
Attn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Bill to
Building

 

Bill to
Street

 

Bill to
District

 

Bill to
City

 

Bill to
State

 

Bill to
Zip

 

Bill to
Country

 

Content
Desc

 

License
Qty

 

Market

 

Contract
Level

 

Contract
Type

 

Effective
Date

 

Expiration
Date

 

Ext
Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 